Case 20-10343-LSS Doc 4889 Filed 05/24/21 Page 1 of 3

 

 

May 17, 2021
74 8
US B ul Eick
Honorable Judge Laurie Selber Silverstein US ran FUP ICY cg
Aéh N. Market St., 6th Floor, Courtroom No. 2 OF NEL A UR:

Wilmington, DE 19801

RE: Boy Scouts of America Chapter 11 Case No. 20-10343
Complaint against Omi Agent Solutions, Solicitation Agent, and the firm of Pachulski, Stang,
Ziehl & Jones, counsel to the Tort Claims Comittee

Dear Honorable Judge Silverstein:

I am one of the sexual abuse survivors with an interest in the ASA proceedings. I filed my proof
of claim prior to last year's deadline. I am late in joining the BSA case as the abuse I suffered
occurred ahout fifty years age when I was in Cub Scouts, and it did not occur to me until I sq 3
Motice in a magazine last year that I had a claim against the Boy Scouts today over uhat happened
to me,

My complaint is against Onni and Pachulski for their lack of cooperation with information I re-
Quested from them. I was hoping to be dealt with in good faith by parties involved uith the pro-
Ceedings, but that does not seem to be happening.

To their credit, they both sent me documents in March that included the Solicitation Procedures and
a Disclosure Statement. I requested them from both after I realized ou prism mailroom could not
guarantee T would receive them from Omni in a private manner, or even receive them at all.

Since that time, however, neither one has cooperated with sending me information I requested in
follow-up ta the documents.

On March 23, in response to a cordial cover letter a: Pachulski sent me with
the documents, where he told me to not’hesitate to re im with any further questions,” 1
sent him four questions. (See attachment.) After he did not respond, I followed up on April 45 and

narrowed my request to the last question about attorneys in South Texas, uhich Omi has a list of
according to the Solicitation Procedures, again with no response.

I also wrote Omni themselves on April 12 with the sare question also with no response.

My request of you is simply that you please instruct those parties to be more cooperative in deal-
ing with abuse survivors seeking information.

\7
x on Ayes? De £ alse dsked Omni Far Contact
i Far matyon fs, the C vali Fon of Abuses Seunts

Heat is mentionsd im the Discloruce Statement .
C Ne response. )

 

Ce: Omni Agent Solutions and Pachulski, Stang, Ziehl & Jones (Los Angeles office)

&nc, Y27 letHte 24 Pav. Saunders dt Pachu\de, et al Che Angel)
U/\7 [efter te Oman;
 

Case 20-10343-LSS Doc 4889_. Filed 05/24/21 Page 2 of 3

UPLECMIE V7
oy Ao

S. vteewed your B/LH/2\ Netter ond the dscuments £ request. te (P54 bankrupt <y
proceeding. Thank yo for Sending Hum fe promptly,

LT recognize Hat your firm is Counsel fo the Committee of fort Clameanty dnd not
Har counsel for dng individual douse survivns, DT hype, however You Can cnswte Srmg

eneval querios DT have, Thank you fig whatever extent you Can.
1

— cf dure Survives cid nor seeks prone Felry damages when Filing our Seyus) Mouse Sunwear
provt of Clahen, are we Cyduded drew obtaining Sud, cowpenration ? Or mus? we
petihon for a spteific comptasation amount ?

_, With vy pect te Sel, citahing Proced wets Arad balloting im the reocgdnization plan, whic,

LP dons undustans aug © doubt many Sane vores will, Must Suryjvers vitt/carp

a Mallu de be abl te obtain Cowpensabien for cama ger?

- Pg [0 of the Debtor Motion states Har procedures will he established by Ke

Letglement Trot Fund for ASL Ag the Value of abuse clays. Can £ be iatormed of

what Hreve methodology will 6 once it is ertabliched 7

~ Page 6 of tre Soli byron Procedures [wd cater he Solyeih ation Agent har the name of

dttovney s repretenhng douse surveevas, Oa £ get Some Names oF Those in Souty TExAs,

f

whan EF way contar if ;+ becomes pradect Jor me te do ro ? ie San Astana ov
coypad Chyits so
Houston

S

 

 
 

Case 20-10343-LSS Doc 4889 Filed 05/24/21 Page 3 of 3

uly»
Pan dee, utrare a
[a 8 fh a mi eel chy Boy Coot

per. Ch gone plot dow Lean pti the ‘ Conbdtion

of Aised Scud for Guatics grimy bbt ns Rertere om
fogr A4 of wh MA oct heron oll ot wt

dently of Hy Cogent”
Tk ops.

 
